BeocK, J.
Defendant assigns as error four brief portions of the judge’s charge to the jury. In one of these the judge was explaining to the jury the nature of the charges against defendant. In the other three the judge was recapitulating the contentions of the parties.
At the beginning of the charge, and again at the end of the charge, the judge clearly and accurately defined the elements of the offense with which defendant was charged. It seems the jury was accurately and adequately apprised of the applicable legal principles.
 Although the judge is not required to state or recapitulate the contentions of the parties, it is permissible for him to do so. State v. Douglas, 268 N.C. 267, 150 S.E. 2d 412; State v. Watson, 1 N.C. App. 250, 161 S.E. 2d 159. And although the trial judge in this case may have detailed the contentions more than good practice should dictate, nevertheless we find no prejudicial misstatement.
No error.
Beitt and HedeicK, JJ., concur.